Title: Abigail Adams to Mary Smith Gray Otis, 1 April 1799
From: Adams, Abigail
To: Otis, Mary Smith Gray


          
            My dear Mrs otis
            [1 April 1799]
          
          I am indebted to you for a very kind and friendly Letter by my son, to which I ought sooner to have replied, but I have been a poor correspondent for the last nine Months, through loss of sleep. My Head for more than half the time has felt in such a state of Langour and weakness that I have not been able either to write or read with comfort or satisfaction you who was witness to my situation last fall will readily allow for my infirmities and seeiming delinquincy— My Health is better than it was then, but I am frequently reminded of my frailty;—
          I have a request to make you my Friend and through you to mr otis. my son is about returning to Philadelphia, and he wishes you to allow him to Board with you; if you should be driven from Philadelphia, he will be compelld by the same calimity to quit it also— he does not chuse to go to a Boarding House. he could not live as retire as he wishes. in your Family he would feel at home and as his Health is very delicate it would be a great releaf to my mind to have him under your Maternal care—
          I expect him to leave Quincy next week—and he will be in Philadelphia by the middle of the Month—
          I have the pleasure to inform you that your sister smith got well to Bed on fryday night last with a daughter, at which I rejoice, and hope her dear Marrys loss will be supplied to her— with a kind Remembrance to all Friends Love to Harriot & Marry I am my / Mrs otis your affectionate / Friend
          
            A A
          
         